Citation Nr: 0105588	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  01-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
temporomandibular joint syndrome, from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1995 to 
January 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision in which the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for 
temporomandibular joint syndrome and assigned a 
noncompensable evaluation therefor, effective as of September 
28, 1998.  This appeal ensued.


FINDING OF FACT

Temporomandibular joint syndrome is manifested primarily by 
right lateral excursion to 3 mm, and by vertical excursion 
(inter-incisal range) of 16 mm.


CONCLUSION OF LAW

The criteria for a 40 percent, but no greater than 40 
percent, rating for temporomandibular joint syndrome are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.31, 
4.40, 4.45, 4.150, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for temporomandibular joint syndrome was 
granted by the RO in May 2000, following a review of evidence 
that included service medical records, the report of a March 
1999 VA examination, and testimony presented at a May 

2000 personal hearing.  A noncompensable evaluation was 
assigned, effective as of September 28, 1998.  The veteran 
indicated disagreement with the assignment of that 
noncompensable rating, and this appeal followed.

The severity of a service-connected disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2000).  Under the criteria pertinent to 
temporomandibular joint syndrome, set forth at 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2000), the noncompensable 
rating currently in effect contemplates lateral excursion 
greater than 4 mm, or inter-incisal range in excess of 40 mm; 
see 38 C.F.R. § 4.31 (2000).  A compensable (10 percent) 
evaluation is appropriate for lateral excursion between 0 
(zero) and 4 mm, or for inter-incisal movement between 31 and 
40 mm.  A 20 percent rating is appropriate for inter-incisal 
movement between 21 and 30 mm, while a 30 percent rating is 
to be assigned for inter-incisal movement between 11 and 20 
mm.  A 40 percent rating is warranted for inter-incisal 
movement of 10 mm or less.  The criteria also stipulate that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion; that is, 
separate ratings can be awarded for each problem.

After a review of the evidence, the Board finds that a 10 
percent rating for lateral excursion can be assigned.  The 
report of the March 1999 VA dental examination shows that the 
veteran exhibited right lateral excursion of 3 mm, and left 
lateral excursion to 6 mm.  The degree of right lateral 
excursion limitation falls within the range for which a 10 
percent rating is to be awarded.

The Board also finds that a separate 30 percent rating can be 
assigned for limited inter-incisal movement.  The March 1999 
VA examination report shows that the veteran accomplished 
vertical excursion (that is, inter-incisal movement) of 16 
mm.  This falls within the range for which a 30 percent 
rating is to be awarded.  It does not, however, fall within 
the range for which a 40 percent rating can be assigned, 
inasmuch as neither this report, nor any other medical 
record, shows that the veteran's inter-incisal or vertical 
excursion was limited to 10 mm or less.


In view of the foregoing, the Board concludes that the 
evidence supports the assignment of a 40 percent rating for 
the veteran's service-connected temporomandibular joint 
syndrome, for the period beginning on September 28, 1998, 
which is the effective date of the award of service 
connection for this disability.  The evidence does not 
demonstrate that other ratings would be appropriate for the 
period that began on that date; the Board notes that the 
March 1999 examination was the first dental examination of 
the veteran undertaken by VA.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board also finds that the 40 percent 
rating assigned herein encompasses the degree of functional 
impairment that may be caused by this disorder; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the March 1999 VA 
examination report does not specifically identify functional 
impairment resulting from the veteran's temporomandibular 
joint syndrome, it does note that there was no noticeable 
interference with speech or mastication, and that there was 
no degree of muscle injury indicated on the extraoral 
examination.


ORDER

A 40 percent, but no greater than 40 percent, rating for 
temporomandibular joint syndrome is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals



 

